Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO: 0:19-cv-61080

  JALINE FENWICK,
  individually and on behalf of all
  others similarly situated,                                    CLASS ACTION

            Plaintiff,                                          JURY TRIAL DEMANDED

  v.

  FLORIDA PET RETAILERS, INC. AND
  POOCHES OF PINES, INC. D/B/A
  PETLAND PEMBROKE PINES,

        Defendant.
  __________________________________/

                           PLAINTIFF’S RESPONSE IN OPPOSITION TO
                         DEFENDANTS' MOTION TO STAY PROCEEDINGS

            Plaintiff Jaline Fenwick hereby files her Response in Opposition to Defendants Florida Pet

  Retailers, Inc. (“Florida Pet Retailers”) and Pooches of Pines, Inc d/b/a Petland Pembroke Pines

  (“Petland Pembroke Pines”) (collectively referred to as “Defendants”) Motion to Stay Pending

  FCC’s Promulgation of Revised Definitions (“Motion”), [ECF No. 11], and states:

       I.   INTRODUCTION

            Defendant Petland Pembroke Pines operates as a pet supply and pet store in Pembroke

  Pines, Florida. Defendant Florida Pet Retailers also owns and/or operates at least three other such

  pet stores including Pooches of Largo, Inc d/b/a Petland Largo, Florida Pet Retailers, Inc d/b/a

  Petland Davie; and Pooches of Kendall, Inc d/b/a Petland Kendall. To boost Defendants’ sales and

  ultimately their profits, Defendants sent over 4,000 marketing text messages without first obtaining

  proper consent. See Motion at pg. 1.

            In doing so, Defendants violated the Telephone Consumer Protection Act (“TCPA”).

                                                    1
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 2 of 20



  Rather, than litigate this case on the merits, Defendants seek an indefinite stay in the hopes that it

  will receive a reprieve from the Federal Communications Commission (“FCC”). Defendants’

  Motion should be denied. The primary jurisdiction doctrine does not apply here because this Court

  is more than capable of analyzing the statute and case law to determine whether the texting

  platform utilized by Defendants is an automatic telephone dialing system (“ATDS”). Further,

  Defendants give no indication of when, if ever, the FCC will have an opinion on the matter. That

  is because no one knows when the FCC will act, thereby rending Defendants’ requested stay

  impermissibly indefinite. More importantly, as discussed below, any order issued by the FCC will

  not be retroactive and, moreover, the Supreme Court recently called into question whether it would

  even be binding on this Court.

         As courts from this District and others have recently held in response to identical requests

  by defendants seeking to skirt liability, a stay is not warranted. See Goldschmidt v. Rack Room

  Shoes, No. 18-21220, 2019 U.S. Dist. LEXIS 1319, at *3 (S.D. Fla. Jan. 3, 2019) (“But despite

  Defendant's assertion that the ruling is expected by late 2018 or early 2019, there is no real

  indication that the FCC will in fact issue a ruling by a certain date. Thus, under Eleventh Circuit

  precedent, Defendant's request for a stay qualifies as immoderate. Indeed, sister courts in this

  district have denied similar motions.”); Wright v. eXp Realty, LLC, No. 6:18-cv-1851-Orl, 2019

  U.S. Dist. LEXIS 96516, at *13 (M.D. Fla. Jun. 7, 2019)(denying defendant’s motion to stay and

  recognizing that “a stay is not warranted by the doctrine of primary jurisdiction”); Cline v. Ultimate

  Fitness Grp., LLC, Case No. 6:18-cv-771-Orl-37GJK, 2019 U.S. Dist. LEXIS 98791 (M.D. Fla.

  Feb. 12, 2019)(same); Getz v. DIRECTV, LLC, 359 F. Supp. 3d 1222, 1230 (S.D. Fla. 2019)

  (“However, the undersigned finds that such a stay ‘would be indefinite and solely in the interests

  of judicial economy, which the Supreme Court has found to be insufficient justification for a stay


                                                    2
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 3 of 20



  pending a similar proceeding.”) (citation omitted); Singer v. Las Vegas Athletic Clubs, 376 F.

  Supp. 3d 1062, 1070 (D. Nev. Mar. 25, 2019) (“In sum, the Court is unconvinced that judges are

  incompetent to construe the TCPA to define the contours of an ATDS. Moreover, even if

  [defendant]s speculation is correct and the FCC order is looming, the Court is skeptical that such

  an order would bring finality to the issue of what constitutes an ATDS.”)

            While Defendants cite to this Court’s ruling in Secure v. Ultimate Fitness Group, LLC,

  2019 WL 1612623 (S.D. Fla. Mar. 18, 2019) to support their Motion, the stay in Secure has become

  indefinite and this Court should now deny Defendants’ Motion to avoid an indefinite stay from

  taking hold in this matter as well. Notably, the defendant in Secure argued same as Defendants do

  now, that a ruling from the FCC “is likely to come soon” but Secure has been stayed for almost

  four months with no FCC ruling in sight. See Motion at Pg. 20. Indeed, in the four months that

  Secure has been stayed, there is still no indication of when or even if the FCC will rule.

            Defendants’ Motion should therefore be denied and this case permitted to proceed on the

  merits.

   II.      BACKGROUND

            A. Facts

            On or about March 22, 2019, Defendants transmitted the following generic promotional

  text message to Plaintiff’s and the class members’ cellular telephones:




                                                   3
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 4 of 20




  [ECF No. 1] at ¶ 29.

         Defendants sent the same generic text message to Plaintiff and over 4,000 class members.

  See Motion at pg. 1. To transmit the messages, Defendants utilized a short code (797979) and

  texting platform hosted by www.EZtexting.com. See [ECF No. 1] at ¶¶37,46. This very fact

  pattern was recently found by the Ninth Circuit to not be human intervention for purposes of

  rendering a text messaging platform outside the scope of the TCPA. See Marks v. Crunch San

  Diego, LLC, 904 F.3d 1041, 1049 (9th Cir. 2018) (defendant did not “dispute that the

  Textmunication system dials numbers automatically . . . even though humans, rather than

  machines, are needed to add phone numbers to the Textmunication platform,” “[c]ommon sense

  indicates that human intervention of some sort is required before an autodialer can begin making




                                                 4
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 5 of 20



  calls, whether turning on the machine or initiating its functions. Congress was clearly aware that,

  at the very least, a human has to flip the switch on an ATDS.”).

         B. There is no Split of Authority

         To support its claim that this Court needs FCC guidance, Defendants attempt to portray the

  state of the law as one in turmoil as district courts grapple with the impact of ACA International.

  Defendants are wrong, and besides a few outlier district courts, there is no circuit split as

  Defendants contend.

         “The Third Circuit adopted ACA International in Dominguez v. Yahoo, Inc., 894 F.3d 116

  (3d Cir. 2018), and stated that, ‘[i]n light of the D.C. Circuit's holding, we interpret the statutory

  definition of an autodialer as we did prior to the issuance of 2015 Declaratory Ruling.’” Shelton

  v. Nat'l Gas & Elec., LLC, No. 17-cv-4063, 2019 U.S. Dist. LEXIS 59235, at *29 (E.D. Pa. Apr.

  5, 2019). “The Third Circuit, however, has not taken a definite position on the continuing validity

  of the 2003 and 2008 Orders.” Richardson v. Verde Energy USA, Inc., 354 F. Supp. 3d 639, 647

  (E.D. Pa. 2018). In other words, the Third Circuit “neither discussed nor cited the [FCC’s] 2003

  and 2008 [TCPA] Orders, leaving open whether those Orders remain binding within the circuit.”

  Id.

         In its 2003 TCPA Order, the FCC found that equipment can qualify as an ATDS if it (1)

  “store[s] pre-programmed numbers or receive[s] numbers from a computer database;” (2) can “dial

  those numbers at random, in sequential order, or from a database of numbers;” and (3) its “basic

  function” is “the capacity to dial numbers without human intervention.” In re Rules & Regulations

  Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, at 14090-92 (2003)

  (emphasis original). Thus, Defendants’ claim that random or sequential number generation is a




                                                    5
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 6 of 20



  requirement in the Third Circuit is incorrect given the continuing validity of the FCC’s 2003 TCPA

  Order in that Circuit.

         Similarly, in King v. Time Warner Cable, the Second Circuit:
                 focused on a different component of the definition than is at issue
                 here and specifically left open the question raised by this case: “In
                 ACA International, the D.C. Circuit noted that ‘the role of the
                 phrase, ‘using a random or sequential number generator,’ has
                 generated substantial questions over the years,’ which the FCC’s
                 2015 Order failed to conclusively resolve. To the extent . . . we
                 [require] that those complicated questions be answered in the
                 present case, we leave it to the district court to address them.”

  Gonzalez v. Hosopo Corp., No. 18-cv-10072-FDS, 2019 U.S. Dist. LEXIS 61365, n.5 (D. Mass.

  Apr. 9, 2019) (quoting King v. Time Warner Cable, 894 F.3d 473 (2d Cir. 2018)). In other words,

  the Second Circuit never reached the question of whether random or sequential number generation

  is required. Thus, Defendants finds no support in Dominguez or King for a purported circuit split

  and for their contention that random or sequential number generation is a requirement under the

  law.

         There is no confusion on what an ATDS is. District courts have been more than capable

  of resolving the issue for themselves and holding that an ATDS includes equipment that can dial

  automatically from list a telephone numbers, like the texting platform utilized by Defendants. See

  Adams v. Ocwen Loan Servicing, LLC, No. 18-cv-81028-WPD, 2018 U.S. Dist. LEXIS 184513,

  at *8 (S.D. Fla. Oct. 26, 2018) (quoting Marks, 904 F.3d at 1043); Getz v. DIRECTV, LLC, 359 F.

  Supp. 3d 1222, 1230 (S.D. Fla. 2019) (“A device may qualify as an ATDS if it ‘stores numbers

  and dials them automatically to send text messages to a stored list of phone numbers as part of

  scheduled campaigns.’”); Ruby v. Dish Network, No. 18-cv-0400, 2019 U.S. Dist. LEXIS 62472

  (E.D. Pa. March 25, 2019) (denying summary judgment on the issue of whether the Defendant

  used an automated telephone dialing system because the system had the capacity to dial

                                                  6
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 7 of 20



  automatically from a list of numbers); Gonzalez v. Hosopo Corp., No. 18-cv-10072-FDS, 2019

  U.S. Dist. LEXIS 61365, at *15 (D. Mass. Apr. 9, 2019) (an ATDS need only be able to make

  calls from a stored list of telephone numbers); Singer v. Las Vegas Ath. Clubs, No.17-cv-01115-

  GMN, 2019 U.S. Dist. LEXIS 48838 (D. Nev. March 25, 2019) (same); Jiminez v. Credit One

  Bank, N.A., No. 17cv2844-LTS, 2019 U.S. Dist. LEXIS 53096, at *17 (S.D.N.Y. Mar. 28, 2019)

  (“The Court defers to the FCC’s prior determination that ‘a predictive dialer constitutes an

  automatic telephone dialing system and is subject to the TCPA’s restrictions on the use of

  autodialers,’ even if it dials numbers from a list.”); Nicholson v. REI Energy, Ltd. Liab. Co., No.

  18-cv-00203-HZ, 2019 U.S. Dist. LEXIS 33004 (D. Or. Feb. 28, 2019); Duran v. La Boom Disco,

  Inc., No. 17-cv-6331, 2019 U.S. Dist. LEXIS 30012, at *30 (E.D.N.Y. Feb. 25, 2019) (“As

  discussed earlier, I interpret the prior FCC Orders as holding that equipment can meet the definition

  of an autodialer if it pulls from a list of numbers, so long as the equipment also has the capacity to

  dial those numbers without human intervention.”); Ramos v. PH Homestead, LLC, 358 F. Supp.

  3d 1355, 1363 (S.D. Fla. 2019) (“Plaintiff has sufficiently alleged that the Text Message was sent

  by autodialing, based on the presence of marketing promo codes and a website in the Text

  Message, and the “impersonal and generic nature” of the wording, all suggesting that the Text

  Message was sent to a mass audience by an autodial function.”); Ewing v. Encor Solar, LLC, No.

  18-cv -2247-CAB, 2019 U.S. Dist. LEXIS 10270 (S.D. Cal. Jan. 22, 2019).

   III.   LEGAL STANDARD

             A. Standard Under the Primary Jurisdiction Doctrine

          “Primary jurisdiction ‘is a doctrine specifically applicable to claims properly cognizable in

  court that contain some issue within the special competence of an administrative agency.’” Garcia

  v. Kashi Co., 43 F. Supp. 3d 1359, 1379 (S.D. Fla. 2014) (citing Reiter v. Cooper, 507 U.S. 258,

                                                    7
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 8 of 20



  268, 113 S. Ct. 1213, 122 L. Ed. 2d 604 (1993)). “However, ‘the doctrine does not require that

  all claims within an agency's purview be decided by the agency.’” Swift v. Bank of Am. Corp., No.

  3:14-cv-1539-J-20PDB, 2015 U.S. Dist. LEXIS 189915, at *4-5 (M.D. Fla. June 17, 2015) (citing

  Brown v. MCI Network Serv., Inc., 277 F.3d 1166, 1172 (9th Cir. 2002). “Courts should be

  reluctant to invoke primary jurisdiction doctrine because it often results in greater expense and

  delay to the litigants.” Swift v. Bank of Am. Corp., 2015 U.S. Dist. LEXIS 189915, at *4-5 (citing

  Miss. Power and Light Co. v. United Gas Pipeline Co., 532 F.2d 412, 419 (5th Cir. 1976)).

          “There are four factors uniformly present in cases where the doctrine properly is invoked:

  (1) the need to resolve an issue that (2) has been placed by Congress within the jurisdiction of an

  administrative body having regulatory authority (3) pursuant to a statute that subjects an industry

  or activity to a comprehensive regulatory scheme that (4) requires expertise or uniformity in

  administration.” Bondhus v. Henry Schein, Inc., No. 14-22982-Civ, 2015 U.S. Dist. LEXIS 56931,

  at *7 (S.D. Fla. Apr. 30, 2015). “However, the primary jurisdiction doctrine ‘is not designed to

  secure expert advice from agencies every time a court is presented with an issue conceivably within

  the agency's ambit,’ but instead ‘is to be used only if a claim requires resolution of an issue of first

  impression, or of a particularly complicated issue that Congress has committed to a regulatory

  agency.’” Garcia v. Kashi Co., 43 F. Supp. 3d 1359, 1380 (S.D. Fla. 2014) (citing Clark v. Time

  Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008)).

              B. Standard Under the Court’s Inherent Power

          A defendant must demonstrate an actual “need” for a stay. See Clinton v. Jones, 520 U.S.

  681, 708 (1997). The Eleventh Circuit holds that the mere possibility that the law might change

  cannot justify granting a stay. See Gissendaner v. Ga. Dep’t of Corr., 779 F.3d 1275, 1284 (11th

  Cir. 2015) (citing Schwab v. Sec’y, Dep’t of Corr., 507 F.3d 1297, 1299 (11th Cir. 2007)); see also

                                                     8
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 9 of 20



  Speer v. Whole Food Market Group, Inc., No. 14-cv-3035, 2015 WL 2061665, at *1 (M.D. Fla.

  April 29, 2015).

         When determining whether to grant a stay, courts will examine the following factors: “(1)

  whether a stay will unduly prejudice or tactically disadvantage the non-moving party; (2) whether

  a stay will simplify the issues and streamline the trial; and (3) whether a stay will reduce the burden

  of litigation on the parties and on the court.” George E. Warren Corp. v. OceanConnect LLC, No.

  2:12-cv-14125-KMM, 2012 WL 12869199, at *5 (S.D. Fla. July 25, 2012) (citing

  eCOMSYSTEMS, Inc. v. Shared Mktg. Serv., Inc., No. 8:10-cv-1531-T-33AEP, 2011 WL 280942,

  at *2 (M.D. Fla. Jan. 26, 2011); Roblor Mktg. Grp. Inc. v. GPS Indus., Inc., 633 F. Supp. 2d 1341,

  1346-47 (S.D. Fla. 2008)). “In exercise of their discretion, district courts are cautioned that a stay

  should not be granted where the length of the stay would be immoderate or indefinite.” Bondhus

  v. Henry Schein, Inc., No. 14-22982-Civ, 2015 U.S. Dist. LEXIS 56931, at *6 (S.D. Fla. Apr. 30,

  2015) (internal quotation marks and citations omitted).




   IV.    ARGUMENT AND MEMORANDUM OF LAW

     A. Staying the Case Pursuant to the Primary Jurisdiction Doctrine is Unwarranted.

         Defendants ask this Court to stay the case indefinitely pursuant to the “primary

  jurisdiction” doctrine. Defendants hold out hope that the FCC will re-interpret the term ATDS in

  a way that absolves it of liability for the text messages it sent. In reality, neither Defendants nor

  anyone else knows when or even if the FCC will issue its rule. Furthermore, even if the FCC does

  reinterpret what an ATDS is, there is no guarantee that their revised definition will have any effect

  on the matter at hand, or that it will even be binding on this Court. See PDR Network, LLC v.


                                                    9
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 10 of 20



   Carlton & Harris Chiropractic, Inc., 204 L.Ed.2d 433, 435 (U.S. 2019) (questioning whether an

   FCC order may ultimately be binding on district courts and remanding to lower court to answer

   two preliminary questions).

          As discussed below, the issues in this case are easily within the purview of the Court, and

   there is accordingly no legitimate basis to issue a stay based on primary jurisdiction.

          1. The Primary Jurisdiction Doctrine is Inapplicable.

          “The primary jurisdiction doctrine is not designed to secure expert advice from agencies

   every time a court is presented with an issue conceivably within the agency’s ambit, but instead is

   to be used only if a claim requires resolution of an issue of first impression, or of a particularly

   complicated issue that Congress has committed to a regulatory agency.” Garcia v. Kashi Co.,

   12- 21678-CIV, 2014 WL 4392163, at *12 (S.D. Fla. Sept. 5, 2014) (quotations omitted, emphasis

   added). “The ‘deciding factor’ in whether to invoke the doctrine is ‘efficiency.’” Pieterson v.

   Wells Fargo Bank, N.A., No. 17-cv-02306-EDL, 2018 U.S. Dist. LEXIS 113125, at *7-8 (N.D.

   Cal. July 2, 2018) (quoting Rhoades v. Avon Prods. Inc., 504 F.3d 1151, 1165 (9th Cir. 2007)). In

   other words, “whether invoking primary jurisdiction would needlessly delay the resolution of

   claims.” Id; see also Lardner v. Diversified Consultants Inc., No. 1:13-cv-22751-UU, 2014 U.S.

   Dist. LEXIS 190656, at *2-3 (S.D. Fla. Apr. 28, 2014) (“A court should be reluctant to invoke the

   doctrine of primary jurisdiction because it may result[] in added expense and delay to the

   litigants.”) (internal citations and quotation marks omitted).

          In this case, the interpretation of the statutory definition of ATDS is neither an “issue of

   first impression” nor a “particularly complicated issue that Congress has committed to a

   regulatory agency.” Pieterson, 2018 U.S. Dist. LEXIS 113125, at *7-8 (declining to stay action

   pending further FCC guidance, explaining that “the primary jurisdiction doctrine does not


                                                    10
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 11 of 20



   comfortably fit the circumstances of this case because the issues before the FCC are not ones of

   first impression and controlling or persuasive law already exists”) (emphasis added); see also

   Singer v. Las Vegas Ath. Clubs, No. 2:17-cv-01115-GMN-VCF, 2019 U.S. Dist. LEXIS 48838, at

   *10 (D. Nev. Mar. 25, 2019) (“[T]he statutory definition of an ATDS is neither an issue of first

   impression, nor one that judges are incompetent to decide.”); Holcombe v. Credit Prot. Ass’n, LP,

   3:14-CV-14 CAR, 2014 WL 4252277, at *3 (M.D. Ga. Aug. 28, 2014) (denying motion to stay

   pending FCC ruling because, inter alia, “it is clear the two issues presented are not matters of first

   impression for this Circuit or the FCC[.]”).

           Rather, the meaning of the term ATDS is an issue of law, capable of resolution by

   construing and interpreting the federal statute in which the term appears – the workaday product

   of a federal district court. See, e.g., Marks, 2018 U.S. App. LEXIS 26883, at *27 (interpreting

   ATDS as including equipment that “stores numbers and dials them automatically to send text

   messages to a stored list of phone numbers as part of scheduled campaigns”); see also Meat Cutters

   v. Jewel Tea Co., Inc., 381 U.S. 676 (1965) (primary jurisdiction doctrine is inapplicable when the

   question is not one of fact requiring the fact-finding expertise of a federal agency, but rather one of law).

           Questions of statutory construction and interpretation are within the conventional

   experience of the judiciary, not the particularized experience of the FCC, and therefore do not

   implicate the primary jurisdiction doctrine. See, e.g., Knapp-Ellis v. Stellar Recovery, Inc., 2:13-CV-

   01967-RSM, 2014 WL 5023632, at *3 (W.D. Wash. Oct. 8, 2014) (denying motion to stay pending

   FCC ruling because, inter alia, the petitions in question raised “statutory interpretation questions

   [that] are clearly not matters of first impression which would prescribe application of the primary

   jurisdiction doctrine”); Prater v. Medicredit Inc., No. 4:14CV159NCC, 2014 WL 4652942, at *3 (E.D.

   Mo. Sept. 18, 2014) (denying stay pending resolution of FCC petitions because, inter alia, “at issue in


                                                        11
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 12 of 20



   this case is whether provisions of the TCPA have been violated. Such a determination is within the

   conventional experience of courts and is not within the particularized expertise of the FCC. Second, the

   issues presented in this matter do not require the exercise of administrative discretion by the FCC.

   Third, a determination of whether the TCPA has been violated, as alleged by Plaintiff, does not require

   the court to become embroiled in the technical aspects of matters within the FCC’s jurisdiction.”);

   Wheeler v. Portfolio Recovery Assocs., LLC, No. 5:18-CV-179-DAE, 2019 U.S. Dist. LEXIS

   40671, at *10 (W.D. Tex. Jan. 22, 2019) (declining to stay case pending an “opinion from the FCC

   providing guidance on the definition of ATDS,” as that “the Court is able to apply existing law in

   resolution of Plaintiff's claims”); Nicholson v. REI Energy, Ltd. Liab. Co., No. 3:18-cv-00203-HZ,

   2019 U.S. Dist. LEXIS 33004, at *11 (D. Or. Feb. 28, 2019).

          Just last month, in Wright v. eXp Realty, LLC, another court denied a defendant’s request

   for a stay in a similar TCPA case. No. 6:18-cv-1851-Orl, 2019 U.S. Dist. LEXIS 96516, at *13

   (M.D. Fla. Jun. 7, 2019). In its ruling, which found that “a stay is not warranted by the doctrine

   of primary jurisdiction,” the Wright court noted that “the abundance of post-ACA cases supports

   a finding that the definition of an ATDS is not beyond the Court's capabilities.” Wright, 2019 U.S.

   Dist. LEXIS 96516, at *11. The Wright court went on to cite Peralta v. Rack Room Shoes, Inc.,

   No. 18-3738, 2018 U.S. Dist. LEXIS 204000, 2018 WL 6331798, at *8 (E.D. La. Dec. 3, 2018),

   which held that “[s]ince the District of Columbia Circuit's ACA International ruling, several

   district courts have considered whether to apply the primary jurisdiction doctrine to stay

   proceedings in anticipation of the FCC's guidance on the definition of ATDS, and nearly all of

   them (of which this Court is aware) have denied the motions to stay.” Id. at *13.

          Similarly, in Cline v. Ultimate Fitness Grp., LLC, the court was similarly faced with

   determining whether to stay the matter pending the FCC issuing a ruling on the ATDS statutory


                                                     12
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 13 of 20



   definition. Case No. 6:18-cv-771-Orl-37GJK, 2019 U.S. Dist. LEXIS 98791 (M.D. Fla. Feb. 12,

   2019). In declining to apply the primary jurisdiction doctrine that court similarly held that it was

   more than capable of determining what constitutes an ATDS:

                  To be sure, the relevant issue here—whether certain technology
                  constitutes an ATDS—falls within the FCC's purview. But that does
                  not dispose of the Court's inquiry. A definitive ruling from the FCC
                  would undoubtedly clarify the ambiguity. Yet that decision could be
                  years away and, even then, may face the same challenges as the 2015
                  FCC order, which would likely prompt another request for a stay.
                  Further, although additional guidance from the FCC would aid
                  the Court in its determination, the Court is more than capable
                  of adjudicating this case in the current landscape. Faced with
                  the same murky sky, other district courts have continued to take
                  off and descend, albeit with diverse flight patterns.

   Id. at *10 (internal citations omitted) (emphasis added).

          This Court should reject Defendants’ bid for an indefinite stay of these proceedings, as

   such relief would impede the “just, speedy, and inexpensive determination of [this] action,” in

   direct contravention of Federal Rule of Civil Procedure 1.

          2. Staying the Case Would Only Needlessly Delay the Resolution of Plaintiff’s and the Class
             Members’ Claims.

          “The primary jurisdiction doctrine requires the Court to consider ‘whether invoking

   primary jurisdiction would needlessly delay the resolution of claims.’” Pieterson, 2018 U.S. Dist.

   LEXIS 113125, at *11 (citations omitted).

          Defendants fail to show that an FCC decision on the ATDS issue is imminent, or even

   likely within a particular time frame. See Peralta, 2018 U.S. Dist. LEXIS 204000, at *22-23 (stay

   unwarranted where “there is no concrete indication as to the timing of the FCC's issuance of its

   opinion, and even after it is released, the opinion could be challenged”); Grogan v. Aaron's Inc.,

   No. 1:18-CV-2821-AT, 2018 U.S. Dist. LEXIS 201542, at *21 (N.D. Ga. Oct. 26, 2018) (denying

   stay pursuant to primary jurisdiction doctrine because “the court [is] [un]willing to stay this matter

                                                    13
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 14 of 20



   for what could end up being years”); Baum v. ADT LLC, Civ. A. 18-0777, 2018 U.S. Dist. LEXIS

   180530, at *9 (W.D. Pa. Oct. 22, 2018). The reality is that no one, including Defendants, have

   any idea of when (or even if) the FCC will issue a decision interpreting the statutory definition of

   ATDS.

           But even if an interpretive ruling on the issue is forthcoming, “[e]xperience teaches [that

   the FCC’s rulemaking process] c[an] be lengthy,” and that any final outcome that results will

   invariably be subjected to “further challenge [in court], which is exactly what happened with the

   2015 Declaratory Ruling.” Pieterson, 2018 U.S. Dist. LEXIS 113125 at *14; Barrera v. Comcast

   Holdings Corp., 2014 U.S. Dist. LEXIS 65800, 2014 WL 1942829 (N.D. Cal. May 12, 2014)

   (staying TCPA case in 2014 while the FCC considered a petition on the issue of reassigned

   numbers, after which a petition for judicial review of the resulting 2015 Declaratory Ruling was

   filed in the D.C. Circuit; the parties ultimately stipulated to dismiss the case).

           In declining to apply the primary jurisdiction doctrine in Cline v. Ultimate Fitness Grp.,

   LLC, Judge Dalton acknowledged that a decision by the FCC “could be years away and, even then,

   may face the same challenges as the 2015 FCC order, which would likely prompt another request

   for a stay.” Case No. 6:18-cv-771-Orl-37GJK, 2019 U.S. Dist. LEXIS 98791, at *10 (M.D. Fla.

   Feb. 12, 2019). These concerns were reiterated again last month by the court in Wright, which

   cited to the FCC Commissioner Michael O’Rielly’s own words which acknowledged that quick

   action is not likely:

                   To be clear, the Commission is not sitting on its hands unaware of
                   the TCPA debates brewing in the courts and affected boardrooms.
                   But, we are a busy agency. Under this Chairman, we have been
                   extremely focused on moving an aggressive, deregulatory, pro-
                   consumer agenda that reflects current market realities. Failure to
                   address TCPA is not a failure of leadership ... Instead, the onus is on
                   you and others to raise awareness of the need for corrective actions
                   to a much, much greater extent. While I am already convinced of

                                                     14
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 15 of 20



                   the need to act and can help somewhat, it's your job to convince
                   my colleagues and agency staff to do so. May I humbly suggest
                   that the advocacy on one lone industry will not be enough to
                   truly move the needle.

   No. 6:18-cv-1851-Orl, 2019 U.S. Dist. LEXIS 96516, at *13 (M.D. Fla. Jun. 7, 2019) (internal

   citations omitted) (emphasis original). As there is no definite timeline for when or even if the FCC

   will rule on this issue, staying the case makes no practical sense. A stay will only prolong the

   litigation and Defendants’ Motion should be denied.

       B. A Stay is Not Warranted Under the Court’s Inherent Powers.

           Defendants’ secondary argument—that the Court should stay this case pursuant to its inherent

   powers—fares no better. A stay here: (1) will be indefinite and extremely prejudicial to Plaintiff; (2)

   will not simplify the issues; and (3) will not reduce the burden of litigation.

           1. A Stay Will Be Indefinite and Unduly Prejudice Plaintiff and the Class Members.

           As discussed above, there is no guarantee that the FCC will issue a new rule, or, if it does,

   how long it will take for such a hypothetical ruling to become final, or whether this Court will

   even be bound by it. Thus, Defendants seek to indefinitely stay this case and prejudice Plaintiff

   and the class members. See Swift v. Bank of Am. Corp., No. 3:14-CV-1539-J-20PDB, 2015 WL

   13333136, at *3 (M.D. Fla. June 18, 2015) (A stay “would prejudice the Plaintiffs by delaying

   their day in court” and “by staying this action, this Court would be adding greater expense and

   delay to the litigants involved.”).

           “[T]he indefinite length and uncertain outcome . . . substantially weigh against requiring

   Plaintiff ‘to stand aside while a litigant in another [case] settles the rule of law that will define the

   rights of both.’” See Sliwa v. Bright House Networks, LLC, No. 16-cv-235, 2016 U.S. Dist. LEXIS

   93852, at *10-11 (M.D. Fla. July 19, 2016) (denying motion to stay TCPA case based on other

   proceedings because of the indeterminate length of the requested stay); see also Schwyhart v.

                                                       15
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 16 of 20



   Amsher Collection Servs., No. 15-cv-01175-JEO, 2016 U.S. Dist. LEXIS 56065 (N.D. Ala. Apr.

   22, 2016) (denying motion to stay TCPA case and explaining “there is always the possibility that

   the [decision] will be appealed to the Supreme Court, adding a further layer of indefinite—and

   perhaps lengthy—delay were a stay to be granted here.”); Mancini v. JPMorgan Chase Bank, N.A.,

   No. 15-cv-61524-UU, 2016 U.S. Dist. LEXIS 193235, at *3 (S.D. Fla. Mar. 25, 2016) (denying

   motion to stay TCPA case, citing Landis, and holding that a stay “would be indefinite and solely

   in the interests of judicial economy, which the Supreme Court has found to be insufficient

   justification for a stay pending a similar proceeding.”).

          Plaintiff should be allowed to proceed with discovery in this case without delay. A

   prolonged stay risks the irretrievable loss of evidence and irreparable harm to Plaintiff and the

   putative class members. Witness memories fade over time, original documents can be lost before

   trial, and thus a protracted stay leads to irreversible loss of needed information. See Young v.

   Peraza, No. 15-cv-60968, 2015 WL 4639736, at *2 (S.D. Fla. Aug. 4, 2015) (“Were the Court to

   grant the Motion [to stay], Plaintiff would stand to suffer prejudice as the memories of

   eyewitnesses faded with the passage of time.”). Thus, for these reasons, an indefinite stay would

   prejudice Plaintiff and the putative class members, and the Court should deny Defendants’ Motion

   accordingly.

          2. A Stay Will not Simplify the Issues or Streamline Trial.

          While Defendants expel a great deal of effort to sow confusion in a post ACA International

   world, the reality of the matter is that this Court is fully capable of determining whether Defendants

   utilized an ATDS and violated the TCPA. See Wright, 2019 U.S. Dist. LEXIS 96516 at *13 (“the

   Court finds the abundance of post-ACA cases supports a finding that the definition of an ATDS is




                                                    16
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 17 of 20



   not beyond the Court's capabilities”). Thus, staying this matter will not simplify any issue or

   streamline the trial.

           As discussed above, since ACA International, the overwhelming weight of authority still

   holds that the statutory definition of ATDS includes a device that dials automatically from a list

   of telephone numbers, just like the texting platform utilized by Defendants. In reaching this same

   conclusion, the Ninth Circuit recently held:

                   Despite the ambiguity of the statutory definition of ATDS, reading
                   the definition “in [its] context and with a view to [its] place in the
                   overall statutory scheme,” Brown & Williamson Tobacco Corp.,
                   529 U.S. at 133, we conclude that the statutory definition of ATDS
                   is not limited to devices with the capacity to call numbers produced
                   by a “random or sequential number generator,” but also includes
                   devices with the capacity to dial stored numbers automatically.
                   Accordingly, we read § 227(a)(1) to provide that the term automatic
                   telephone dialing system means equipment which has the
                   capacity—(1) to store numbers to be called or (2) to produce
                   numbers to be called, using a random or sequential number
                   generator—and to dial such numbers.

   Marks, 904 F.3d at 1052. The Ninth Circuit also reaffirmed that a device need not operate

   completely without human intervention, but rather found that “Congress made clear that it was

   targeting equipment that could engage in automatic dialing, rather than equipment that operated

   without any human oversight or control.” Id. at 1052 (emphasis in original) (citing 47 U.S.C. §

   227(a)(1); ACA, 885 F.3d at 703 (“‘[A]uto’ in autodialer—or, equivalently, ‘automatic’ in

   ‘automatic telephone dialing system,’ 47 U.S.C. § 227(a)(1)—would seem to envision non-manual

   dialing of telephone numbers.”)).”

           Furthermore, if the FCC issues an order, that the order will apply proactively not

   retroactively because it would be doing so in its rule-making capacity. Indeed, when Congress

   grants an administrative agency, like the FCC, administrative rule-making authority, that power

   “will not, as a general matter, be understood to encompass the power to promulgate retroactive

                                                    17
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 18 of 20



   rules unless that power is conveyed by Congress in express terms.” Bowen v. Georgetown Univ.

   Hosp., 488 U.S. 204, 208 (1988). The TCPA contains no such language. In Murphy v. DCI

   Biologicals Orlando, LLC, 797 F.3d 1302 (11th Cir. 2015), the Eleventh Circuit held that when

   the FCC expanded liability by issuing a formal order modifying the definition of consent, it could

   not apply to conduct that pre-dated the FCC Order. See id. at n.4 (In 2012, the FCC altered the

   requisite form of prior express consent …This revision did not affect Mr. Murphy because he

   received the text messages before the 2012 rules were implemented”). Therefore, even if the FCC

   issues an order one day, and even if this Court is bound by it, it would not apply retroactively to

   Plaintiff’s and the class members’ alleged violations in this case.

          3. A Stay Will not Reduce the Burden of Litigation.

          A stay here will not reduce the burden of litigation. Even if the FCC issues an order, this

   litigation will nonetheless go on, because Plaintiff will still need to take discovery concerning the

   capacity and capability of the text message platform that Defendants used in order to determine

   whether the technology falls within the newly-interpreted meaning of ATDS (which will be of

   persuasive authority at best). Staying the case does nothing to resolve these issues, and simply

   prolongs the litigation timeline.

          To complete this process, it is important to begin it. Waiting until the FCC weighs in on

   the meaning of ATDS will not change the work that needs to be completed by the parties. See,

   e.g., Somogyi v. Freedom Mortg. Corp., Civil Action No. 17-6546 (JBS/JS), 2018 U.S. Dist.

   LEXIS 129697, at *12 (D.N.J. Aug. 2, 2018) (denying motion to stay TCPA case because

   “[w]hatever guidance the FCC may issue in the future will not alter the statutory definition of an

   ATDS,” such that “[i]t is therefore doubtful that any new guidance issued by the FCC will be

   dispositive, or even simplify the issues, for purposes of deciding the present motion to dismiss”);


                                                    18
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 19 of 20



   Knapp-Ellis, 2014 WL 5023632, at *3 (denying motion to stay pending resolution of FCC petitions

   where “the issues raised in the Petitions do not appear to be dispositive of claims and defenses in this

   case”).

              V.    CONCLUSION

             For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendants’

   Motion in its entirety.

             WHEREFORE, Plaintiff Jaline Fenwick, on behalf of herself and the putative class

   members, respectfully requests the entry of an order denying Defendants’ Motion, and for such

   other relief as deemed appropriate by the Court.

   Date: July 9, 2019



                                                          Respectfully submitted,

                                                          EISENBAND LAW, P.A.

                                                          /s/ Michael Eisenband
                                                          515 E. Las Olas Boulevard, Suite 120
                                                          Ft. Lauderdale, Florida 33301
                                                          Michael Eisenband
                                                          Florida Bar No. 94235
                                                          MEisenband@Eisenbandlaw.com
                                                          Telephone: 954.533.4092

                                                          HIRALDO P.A.
                                                          Manuel S. Hiraldo, Esq.
                                                          Florida Bar No. 030380
                                                          401 E. Las Olas Boulevard
                                                          Suite 1400
                                                          Ft. Lauderdale, Florida 33301
                                                          Email: mhiraldo@hiraldolaw.com
                                                          Telephone: 954.400.4713
                                                          Counsel for Plaintiff and the Class




                                                     19
Case 0:19-cv-61080-FAM Document 12 Entered on FLSD Docket 07/09/2019 Page 20 of 20



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 9, 2019, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record via transmission of Notice of Electronic Filing generated

   by CM/ECF.



                                                       EISENBAND LAW, P.A.

                                                       /s/ Michael Eisenband
                                                       515 E. Las Olas Boulevard, Suite 120
                                                       Ft. Lauderdale, Florida 33301
                                                       Michael Eisenband
                                                       Florida Bar No. 94235
                                                       MEisenband@Eisenbandlaw.com
                                                       Telephone: 954.533.4092




                                                  20
